Name: Commission Regulation (EC) No 1676/96 of 30 July 1996 amending Regulation (EEC) No 2454/93 laying down provisions for the implementation of Council Regulation (EEC) No 2913/92 establishing the Community Customs Code
 Type: Regulation
 Subject Matter: tariff policy;  European Union law;  sources and branches of the law
 Date Published: nan

 28.8.1996 EN Official Journal of the European Communities L 218/1 COMISSION REGULATION (EC) No 1676/96 of 30 July 1996 amending Regulation (EEC) No 2454/93 laying down provisions for the implementation of Council Regulation (EEC) No 2913/92 establishing the Community Customs Code THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 2913/92 of 12 October 1992 establishing the Community Customs Code (1), as amended by the Act of Accession of Austria, Finland and Sweden, and in particular Article 249 thereof, Whereas Article 19 of Regulation (EEC) No 2913/92 (hereinafter referred to as the Code) provides for the adoption of provisions dealing with the simplified application of customs legislation; whereas in this context it is appropriate to provide, in the field of customs valuation, for the simplified determination of certain elements whose inclusion or non-inclusion in the customs value is governed by Articles 32 and 33 of the Code; Whereas a correction is required to Article 294 of Commission Regulation (EEC) No 2454/93 (2), as last amended by Regulation (EC) No 482/96 (3); Whereas for reason of customs control, the designated area of a customs warehouse should always be clearly separated; Whereas, in the framework of the inward processing procedure, in order to ensure that the legitimate interests of Community industry are not adversely affected by use of economic conditions code 6303, it is necessary to lay down more detailed provisions for the use of that code; Whereas it is desirable to lay down special provisions to apply in certain circumstances to the discharge of the inward processing procedure in respect of certain secondary compensating products; Whereas the provisions governing application of compensatory interest under the inward processing procedure should be supplemented; Whereas the provisions governing entry for the inward processing procedure using the drawback system should be made clearer; Whereas it is necessary to amend in part Annex 25 on air transport costs to be included in the value of goods for customs purposes following the creation of a Customs Union with Turkey; Whereas Decisions 1/95 of 26 October 1995 of the EC-EFTA Joint Committee Common Transit/Single Administrative Document invited the Czech Republic, Hungary, Poland and Slovakia to accede to the Convention of 20 May 1987 on a common transit procedure (4) and the Convention on the simplification of formalities in trade in goods (5); whereas the accession of these countries has to have been completed by 1 July 1996; Whereas the explanatory notes to the single administrative document must be amended to take account of Council Regulation (EC) No 1172/95 of 22 May 1995 on the statistics relating to the trading of goods by the Community and its Member States with non-member countries (6); Whereas it is desirable to adapt the legislation on inward processing to take into account changes in tariff classification of goods; Whereas the wording of Annex 78 should be aligned on the terminology used in the Code; Whereas, for economic reasons connected to an erroneous transposition of the CN code, it appears appropriate to amend the list contained in Annex 87; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Customs Code Committee, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EEC) No 2454/93 is amended as follows: 1. the following Article 156a is inserted: Article 156a 1. The customs authorities may, at the request of the person concerned, authorize:  by derogation from Article 32 (2) of the Code, certain elements which are to be added to the price actually paid or payable, although not quantifiable at the time of incurrence of the customs debt,  by derogation from Article 33 of the Code, certain charges which are not to be included in the customs value, in cases where the amounts relating to such elements are not shown separately at the time of incurrence of the customs debt, to be determined on the basis of appropriate and specific criteria. In such cases, the declared customs value is not to be considered as provisional within the meaning of the second indent of Article 254. 2. The authorization shall be granted under the following conditions: (a) the carrying out of the procedures provided for by Article 259 would, in the circumstances, represent disproportionate administrative costs; (b) recourse to an application of Articles 30 and 31 of the Code appears to be inappropriate in the particular circumstances; (c) there are valid reasons for considering that the amount of import duties to be charged in the period covered by the authorization will not be lower than that which would be levied in the absence of an authorization; (d) competitive conditions amongst operators are not distorted.; 2. Article 294 (2) is replaced by the following: 2. In the case of goods listed in Annex 40, the period referred to in paragraph 1 shall be five years.; 3. Article 504 (4) is replaced by the following: 4. A location cannot be approved as more than one customs warehouse at the same time.; 4. In point (a) of the first paragraph of Article 552, the following point (vii) is added: (vii) further processing operations referred to in Article 557, other than those listed in points (i) to (vi) (code 6303).; 5. the second sentence of Article 557 is deleted; 6. the following point (f) is added to Article 577 (2): (f) assignment of a permitted customs-approved treatment or use to secondary compensating products whose destruction under customs supervision is prohibited on environmental grounds. For these purposes, it shall be necessary to prove that discharge of the procedure in accordance with the normal rules is either impossible or uneconomic.; 7. Article 589 is amended as follows: (a) in paragraph 2, the first indent is replaced by the following text:  where a customs debt is incurred in order to allow the application of preferential tariff treatment under an agreement between the Community and a third country on imports into that country,; (b) in paragraph 4, point (b) is amended as follows:  the first indent is replaced by the following: Interest shall be applied per month for the period running from the first day of the month following the month in which the import goods in respect of which the procedure is discharged were first entered for the procedure to the last day of the month in which the customs debt is incurred. Where release for free circulation is requested under Article 128 (4) of the Code the period to be taken into account shall be that running from the first day of the month following the month in which the relevant duties were repaid or remitted to the last day of the month in which the customs debt was incurred.;  the fifth indent is replaced by the following: The simplification mentioned above, which shall be accorded by the customs authorities only on condition that the stock turnover period can be verified, may also be based, where applicable, on the length of time for which the compensating products in question are warehoused.; 8. Article 624 is replaced by the following: Article 624 The procedures laid down for release for free circulation under the drawback system shall apply to import goods irrespective of whether or not the equivalent compensation system is used.; 9. the following point (d) is added to Article 648 (1): (d) particulars of cases in which point (f) of Article 577 is applied, describing the special circumstances preventing normal discharge and the conditions imposed on the products concerned.; 10. Annex 25 is amended in accordance with Annex I hereto; 11. Annex 37 is amended in accordance with Annex II hereto; 12. Annex 38 is amended in accordance with Annex III hereto; 13. Annex 77 is replaced by Annex IV hereto; 14. Annex 78 is amended in accordance with Annex V hereto; 15. Annex 79 is replaced by Annex VI hereto; 16. Annex 87 is amended in accordance with Annex VII hereto. Article 2 This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 30 July 1996. For the Commission Mario MONTI Member of the Commission (1) OJ No L 302, 19. 10. 1992, p. 1. (2) OJ No L 253, 11. 10. 1993, p. 1. (3) OJ No L 70, 20. 3. 1996, p. 4. (4) OJ No L 226, 13. 8. 1987, p. 2. (5) OJ No L 134, 22. 5. 1987, p. 2. (6) OJ No L 118, 25. 5. 1995, p. 10. ANNEX I Annex 25 is amended as follows: (a) The tables which make up the section denominated as I. Europe in Lists I to XI are changed as indicated below: Delete:  Opposite Armenia: all figures.  Opposite Georgia: all figures. Insert:  Opposite Armenia (incolumn 2): see Asia.  Opposite Georgia (in column 2): see Asia. (b) The tables which make up the sections denominated as IV. Asia in Lists I to XI are replaced by the following tables: Percentages of air transport costs to be included in the customs value LIST I (Federal Republic of Germany) Third countries Airport of departure Airport of arrival Berlin Bremen Dresden Dusseldorf/Cologne Frankfurt Hamburg Hanover Leipzig Munich Nuremberg Rostock-Barth Stuttgart 1 2 3 4 5 6 7 8 9 10 11 12 13 14 IV. ASIA Afghanistan all airports 48 46 48 46 48 46 46 48 50 48 47 48 Armenia all airports 32 29 32 29 30 30 30 30 32 32 32 30 Azerbaijan all airports 32 29 32 29 30 30 30 30 32 32 32 30 Bahrein all airports 43 40 43 42 43 41 41 43 46 45 42 45 Bangladesh all airports 48 46 48 46 48 46 46 48 50 48 47 48 Bhutan see Nepal Brunei see Malaysia Burma see Myanmar China all airports 67 66 67 66 67 66 66 67 69 68 66 68 Cyprus all airports 9 8 9 8 8 8 8 9 8 8 8 8 Georgia all airports 32 29 32 29 30 30 30 30 32 32 32 30 Hong Kong all airports 80 78 80 79 80 78 79 80 83 81 79 81 India all airports 48 46 48 46 48 46 46 48 50 48 47 48 Indonesia all airports 80 78 80 79 80 78 79 80 83 81 79 81 Iran all airports 32 29 32 29 30 30 30 30 32 32 32 30 Iraq all airports 32 29 32 29 30 30 30 30 32 32 32 30 Israel all airports 26 25 26 25 26 24 24 26 29 27 24 27 Japan all airports 84 83 84 84 84 83 83 84 86 85 83 85 Jordan all airports 27 25 27 26 27 25 25 27 30 28 25 28 Kampuchea all airports 64 62 64 63 64 62 63 64 66 66 63 65 Kazakhstan all airports 86 82 86 79 80 83 83 86 86 81 84 79 Korea (North) all airports 80 78 80 79 80 78 78 80 83 81 79 81 Korea (South) all airports 80 78 80 79 80 78 79 80 83 81 79 81 Kuwait all airports 32 29 32 29 30 30 30 30 32 32 32 30 Kyrgyzstan all airports 86 82 86 79 80 83 83 86 86 81 84 79 Laos all airports 64 62 64 63 64 62 63 64 66 66 63 65 Lebanon all airports 24 22 24 23 24 22 23 24 27 26 22 25 Macao all airports 80 78 80 79 80 78 79 80 83 81 79 81 Malaysia all airports 80 78 80 79 80 78 79 80 83 81 79 81 Maldives all airports 66 63 66 64 66 63 64 66 68 67 63 67 Mongolia all airports 99 93 99 90 91 94 94 99 98 92 98 90 Muscat and Oman all airports 44 40 44 42 43 41 41 43 46 45 43 45 Myanmar all airports 64 62 64 63 64 62 63 64 66 66 63 65 Nepal all airports 48 46 48 46 48 46 46 48 50 48 47 48 Oman see Muscat and Oman Pakistan all airports 48 46 48 46 48 46 46 48 50 48 47 48 Philippines all airports 80 78 80 79 80 78 79 80 83 81 79 81 Qatar all airports 43 40 43 42 43 41 41 43 46 45 42 45 Saudi-Arabia all airports 43 40 43 42 43 41 41 43 46 45 42 45 Singapore all airports 80 78 80 79 80 78 79 80 83 81 79 81 Sri Lanka all airports 66 63 66 64 66 63 64 66 68 67 63 67 Syria all airports 27 25 27 26 27 25 25 27 30 28 25 28 Tajikistan all airports 86 82 86 79 80 83 83 86 86 81 84 79 Taiwan all airports 80 78 80 79 80 78 79 80 83 81 79 81 Thailand all airports 64 62 64 63 64 62 63 64 66 66 63 65 Turkmenistan all airports 86 82 86 79 80 83 83 86 86 81 84 79 United Arab Emirates all airports 43 40 43 42 43 41 41 43 46 45 42 45 Uzbekistan all airports 86 82 86 79 80 83 83 86 86 81 84 79 Vietnam all airports 64 62 64 63 64 62 63 64 66 66 63 65 Yemen, Arab Republic all airports 43 40 43 42 43 41 41 43 46 45 42 45 V. AUSTRALIA and OCEANIA all airports 79 78 79 78 79 78 78 79 81 80 78 80 LIST II (Benelux) Third countries Airport of departure Airport of arrival Brussels Amsterdam Luxembourg 1 2 3 4 5 IV. ASIA Afghanistan all airports 47 47 46 Armenia all airports 28 28 28 Azerbaijan all airports 28 28 28 Bahrein all airports 41 41 40 Bangladesh all airports 47 47 46 Bhutan see Nepal Brunei see Malaysia Burma see Myanmar China all airports 64 62 61 Cyprus all airports 2 8 8 Georgia all airports 28 28 28 Hong Kong all airports 78 78 78 India all airports 47 47 46 Indonesia all airports 78 78 78 Iran all airports 28 28 28 Iraq all airports 28 28 28 Israel all airports 23 23 23 Japan all airports 82 83 82 Jordan all airports 24 25 24 Kampuchea all airports 57 57 56 Kazakhstan all airports 77 77 77 Korea (North) all airports 77 78 77 Korea (South) all airports 77 78 77 Kuwait all airports 28 28 28 Kyrgyzstan all airports 77 77 77 Laos all airports 57 57 56 Lebanon all airports 22 22 21 Macao all airports 78 78 78 Malaysia all airports 78 78 78 Maldives all airports 68 68 67 Mongolia all airports 87 87 85 Muscat and Oman all airports 41 41 40 Myanmar all airports 57 57 56 Nepal all airports 47 47 46 Oman see Muscat and Oman Pakistan all airports 47 47 46 Philippines all airports 78 78 78 Qatar all airports 41 41 40 Saudi Arabia all airports 41 41 40 Singapore all airports 78 78 78 Sri Lanka all airports 68 68 67 Syria all airports 24 25 24 Tajikistan all airports 77 77 77 Taiwan all airports 78 78 78 Thailand all airports 57 57 56 Turkmenistan all airports 77 77 77 United Arab Emirates all airports 41 41 40 Uzbekistan all airports 77 77 77 Vietnam all airports 57 57 56 Yemen, Arab Republic all airports 41 41 40 V. AUSTRALIA and OCEANIA all airports 78 79 78 LIST III (France) Third countries Airport of departure Airport of arrival Ajaccio Bordeaux Lyon Marseilles Nantes Paris Strasbourj Toulouse 1 2 3 4 5 6 7 8 9 10 IV. ASIA Afghanistan all airports 46 43 46 43 42 44 46 44 Armenia all airports 25 22 25 25 23 25 27 23 Azerbaijan all airports 25 22 25 25 23 25 27 23 Bahrein all airports 48 43 48 49 42 44 47 45 Bangladesh all airports 46 43 46 43 42 44 46 44 Bhutan see Nepal Brunei see Malaysia Burma see Myanmar China all airports 66 64 66 67 63 65 66 66 Cyprus all airports 2 2 2 2 2 2 2 2 Georgia all airports 25 22 25 25 23 25 27 23 Hong Kong all airports 81 78 81 81 77 78 80 79 India all airports 46 43 46 43 42 44 46 44 Indonesia all airports 81 78 81 81 77 78 80 79 Iran all airports 25 22 25 25 23 25 27 23 Iraq all airports 25 22 25 25 23 25 27 23 Israel all airports 26 23 26 27 22 23 25 24 Japan all airports 85 82 85 85 80 83 84 83 Jordan all airports 27 24 27 28 23 25 27 25 Kampuchea all airports 66 63 66 66 63 64 65 65 Kazakhstan all airports 72 70 76 70 71 76 77 70 Korea (North) all airports 80 77 80 81 76 78 79 78 Korea (South) all airports 81 78 81 81 77 78 80 79 Kuwait all airports 25 22 25 25 23 25 27 23 Kyrgyzstan all airports 72 70 76 70 71 76 77 70 Laos all airports 66 63 66 66 63 64 65 65 Lebanon all airports 78 74 78 78 74 75 77 76 Macao all airports 81 78 81 81 77 78 80 79 Malaysia all airports 81 78 81 81 77 78 80 79 Maldives all airports 75 71 75 76 71 72 74 73 Mongolia all airports 82 79 86 84 81 86 87 80 Muscat and Oman all airports 60 55 59 60 54 56 59 57 Myanmar all airports 66 63 66 66 63 64 65 65 Nepal all airports 46 43 46 43 42 44 46 44 Oman see Muscat and Oman Pakistan all airports 46 43 46 43 42 44 46 44 Philippines all airports 81 78 81 81 77 78 80 79 Qatar all airports 48 43 48 49 42 44 47 45 Saudi Arabia all airports 48 43 48 49 42 44 47 45 Singapore all airports 81 78 81 81 77 78 80 79 Sri Lanka all airports 75 71 75 76 71 72 74 73 Syria all airports 27 24 27 28 23 25 27 25 Tajikistan all airports 72 70 76 70 71 76 77 70 Taiwan all airports 81 78 81 81 77 78 80 79 Thailand all airports 66 63 66 66 63 64 65 65 Turkmenistan all airports 72 70 76 70 71 76 77 70 United Arab Emirates all airports 60 55 59 60 54 56 59 57 Uzbekistan all airports 72 70 76 70 71 16 77 70 Vietnam all airports 66 63 66 66 63 64 65 65 Yemen, Arab Republic all airports 57 52 57 58 51 53 56 54 V. AUSTRALIA and OCEANIA all airports 80 77 79 80 76 78 79 78 LIST IV (Italy) Third countries Airport of departure Airport of arrival Alghero Brindisi Florence/Pisa Milan Naples Palermo Rome Venice 1 2 3 4 5 6 7 8 9 10 IV. ASIA Afghanistan all airports 56 55 57 55 58 55 59 55 Armenia all airports 36 43 38 38 38 36 40 41 Azerbaijan all airports 36 43 38 38 38 36 40 41 Bahrein all airports 52 51 54 51 55 52 58 52 Bangladesh all airports 56 55 57 55 58 55 59 55 Bhutan see Nepal Brunei see Malaysia Burma see Myanmar China all airports 69 68 69 68 70 68 71 68 Cyprus all airports 2 2 2 2 2 2 3 2 Georgia all airports 36 43 38 38 38 36 40 41 Hong Kong all airports 71 70 71 71 72 71 73 71 India all airports 56 55 57 55 58 55 59 55 Indonesia all airports 71 70 71 71 72 71 73 71 Iran all airports 36 43 38 38 38 36 40 41 Iraq all airports 36 43 38 38 38 36 40 41 Israel all airports 29 28 31 29 32 29 34 29 Japan all airports 73 72 73 72 74 72 75 72 Jordan all airports 31 29 32 30 33 30 36 30 Kampuchea all airports 75 74 75 74 76 74 78 74 Kazakhstan all airports 68 87 70 69 71 68 73 74 Korea (North) all airports 71 70 71 71 72 71 73 71 Korea (South) all airports 71 70 71 71 72 71 73 71 Kuwait all airports 36 43 38 38 38 36 40 41 Kyrgyzstan all airports 68 87 70 69 71 68 73 74 Laos all airports 75 74 75 74 76 74 78 74 Lebanon all airports 81 80 81 80 82 80 84 80 Macao all airports 71 70 71 71 72 71 73 71 Malaysia all airports 71 70 71 71 72 71 73 71 Maldives all airports 78 77 79 77 80 78 82 78 Mongolia all airports 89 100 92 90 93 89 96 97 Muscat and Oman all airports 63 62 65 63 66 63 68 63 Myanmar all airports 75 74 75 74 76 74 78 74 Nepal all airports 56 55 57 55 58 55 59 55 Oman see Muscat and Oman Pakistan all airports 56 55 57 55 58 55 59 55 Philippines all airports 71 70 71 71 72 71 73 71 Qatar all airports 52 51 54 51 55 52 58 52 Saudi Arabia all airports 52 51 54 51 55 52 58 58 Singapore all airports 71 70 71 71 72 71 73 71 Sri Lanka all airports 78 77 79 77 80 78 82 78 Syria all airports 31 29 32 30 33 30 36 30 Tajikistan all airports 68 87 70 69 71 68 73 74 Taiwan all airports 71 70 71 71 72 71 73 71 Thailand all airports 75 74 75 74 76 74 78 74 Turkmenistan all airports 68 87 70 69 71 68 73 74 United Arab Emirates all airports 63 62 65 63 66 63 68 63 Uzbekistan all airports 68 87 70 69 71 68 73 74 Vietnam all airports 75 74 75 74 76 74 78 74 Yemen, Arab Republic all airports 61 59 62 60 63 60 66 60 V. AUSTRALIA and OCEANIA all airports 82 82 83 82 84 82 85 82 LIST V (United Kingdom, Denmark, Ireland) Third countries Airport of departure Airport of arrival United Kingdom Denmark (all airports) Ireland (all airports) Belfast London Manchester Prestwick 1 2 3 4 5 6 7 8 IV. ASIA Afghanistan all airports 40 42 42 40 50 41 Armenia all airports 21 24 23 22 40 20 Azerbaijan all airports 21 24 23 22 40 20 Bahrein all airports 37 41 40 38 38 37 Bangladesh all airports 40 42 42 40 50 41 Bhutan see Nepal Brunei see Malaysia Burma see Myanmar China all airports 59 62 61 60 69 59 Cyprus all airports 1 2 1 1 2 1 Georgia all airports 21 24 23 22 40 20 Hong Kong all airports 73 76 75 73 76 72 India all airports 40 42 42 40 50 41 Indonesia all airports 73 76 75 73 76 72 Iran all airports 21 24 23 22 40 20 Iraq all airports 21 24 23 22 40 20 Israel all airports 19 21 20 19 19 18 Japan all airports 78 81 80 78 81 78 Jordan all airports 20 23 21 20 19 19 Kampuchea all airports 55 58 57 56 58 55 Kazakhstan all airports 67 72 70 69 84 65 Korea (North) all airports 73 76 75 73 76 72 Korea (South) all airports 73 76 75 73 76 72 Kuwait all airports 21 24 23 22 40 20 Kyrgyzstan all airports 67 72 70 69 84 65 Laos all airports 55 58 57 56 58 55 Lebanon all airports 18 20 19 18 19 16 Macao all airports 73 76 75 73 76 72 Malaysia all airports 73 76 75 73 76 72 Maldives all airports 55 59 57 55 55 56 Mongolia all airports 76 82 80 78 95 74 Muscat and Oman all airports 49 53 51 49 47 48 Myanmar all airports 55 58 57 56 58 55 Nepal all airports 40 42 42 40 50 41 Oman see Muscat and Oman Pakistan all airports 40 42 40 40 50 41 Philippines all airports 73 76 75 73 76 72 Qatar all airports 37 41 40 38 38 37 Saudi Arabia all airports 37 41 40 38 42 37 Singapore all airports 73 76 75 73 76 72 Sri Lanka all airports 55 59 57 55 55 56 Syria all airports 20 23 21 20 19 19 Tajikistan all airports 20 23 21 20 23 19 Taiwan all airports 73 76 75 73 76 72 Thailand all airports 55 58 57 56 58 55 Turkmenistan all airports 67 72 70 69 84 65 United Arab Emirates all airports 37 41 40 38 42 37 Uzbekistan all airports 67 72 70 69 84 65 Vietnam all airports 55 58 57 56 58 55 Yemen, Arab Republic all airports 46 50 48 46 46 45 V. AUSTRALIA and OCEANIA all airports 74 77 76 74 78 74 LIST VI (Greece) Third countries Airport of departure Airport of arrival Athens Heraklion Corfu Rhodes Salonika 1 2 3 4 5 6 7 IV. ASIA Afghanistan all airports 77 73 72 72 73 Armenia all airports 20 18 18 18 18 Azerbaijan all airports 20 18 18 18 17 Bahrein all airports 84 74 72 71 74 Bangladesh all airports 77 73 72 72 73 Bhutan see Nepal Brunei see Malaysia Burma see Myanmar China all airports 78 75 75 74 75 Cyprus all airports 37 28 27 26 28 Georgia all airports 20 18 18 18 18 Hong Kong all airports 64 62 62 62 62 India all airports 77 73 72 72 73 Indonesia all airports 64 62 62 62 62 Iran all airports 20 18 18 18 18 Iraq all airports 20 18 18 18 18 Israel all airports 64 51 49 47 51 Japan all airports 82 80 80 80 81 Jordan all airports 64 51 49 47 51 Kampuchea all airports 92 89 88 87 89 Kazakhstan all airports 55 52 51 50 52 Korea (North) all airports 92 89 88 87 89 Korea (South) all airports 92 89 88 87 89 Kuwait all airports 20 18 18 18 18 Kyrgyzstan all airports 55 52 51 50 52 Laos all airports 92 89 88 87 89 Lebanon all airports 62 49 47 46 49 Macao all airports 92 89 88 87 89 Malaysia all airports 92 89 88 87 89 Maldives all airports 94 90 89 89 90 Mongolia all airports 71 67 66 66 67 Muscat and Oman all airports 88 81 80 79 81 Myanmar all airports 92 89 88 87 89 Nepal all airports 77 73 72 72 73 Oman see Muscat and Oman Pakistan all airports 77 73 72 72 73 Philippines all airports 92 89 88 87 89 Qatar all airports 84 74 72 71 74 Saudi Arabia all airports 84 74 72 71 74 Singapore all airports 92 89 88 87 89 Sri Lanka all airports 94 90 89 89 90 Syria all airports 59 52 50 49 53 Tajikistan all airports 55 52 51 50 52 Taiwan all airports 92 89 88 87 89 Thailand all airports 92 89 88 87 89 Turkmenistan all airports 55 52 51 50 52 United Arab Emirates all airports 88 81 80 79 81 Uzbekistan all airports 55 52 51 50 52 Vietnam all airports 92 89 88 87 89 Yemen, Arab Republic all airports 80 80 79 78 80 V. AUSTRALIA and OCEANIA all airports 97 95 94 94 95 LIST VII (Spain) Third countries Airport of departure Airport of arrival Barcelona Bilbao Las Palmas Madrid Palma Valencia Seville St Jacques de Compostelle 1 2 3 4 5 6 7 8 9 10 IV. ASIA Afghanistan all airports 69 65 56 64 70 69 63 60 Armenia all airports 21 18 13 17 21 19 16 16 Azerbaijan all airports 21 18 13 17 21 19 16 16 Bahrein all airports 54 48 38 47 54 50 45 43 Bangladesh all airports 69 65 56 64 70 69 63 60 Bhutan see Nepal Brunei see Malaysia Burma see Myanmar China all airports 64 61 54 61 65 62 60 59 Cyprus all airports 17 15 11 14 18 16 14 13 Georgia all airports 21 18 13 17 21 19 16 16 Hong Kong all airports 76 64 57 63 67 65 62 62 India all airports 69 65 56 64 70 69 63 60 Indonesia all airports 76 64 57 63 67 65 62 62 Iran all airports 21 18 13 17 21 19 16 16 Iraq all airports 21 18 13 17 21 19 16 16 Israel all airports 27 24 18 24 29 26 23 21 Japan all airports 88 75 69 75 79 88 74 73 Jordan all airports 28 25 19 25 30 27 24 22 Kampuchea all airports 77 73 68 73 71 76 72 70 Kazakhstan all airports 38 35 29 35 38 37 34 33 Korea (North) all airports 76 64 57 63 67 65 62 62 Korea (South) all airports 76 64 57 63 67 65 62 62 Kuwait all airports 21 18 13 17 21 19 16 16 Kyrgystan all airports 38 35 29 35 38 37 34 33 Laos all airports 77 73 68 73 71 76 72 70 Lebanon all airports 26 23 17 23 28 25 22 20 Macao all airports 76 64 57 63 67 65 62 62 Malaysia all airports 76 64 57 63 67 65 62 62 Maldives all airports 74 70 100 70 75 73 70 66 Mongolia all airports 69 67 58 65 69 68 64 63 Muscat and Oman all airports 57 52 45 51 58 55 50 47 Myanmar all airports 77 73 68 73 71 76 72 78 Nepal all airports 69 65 56 64 70 69 63 60 Oman see Muscat and Oman Pakistan all airports 69 65 56 64 70 69 63 60 Philippines all airports 76 64 57 63 67 65 62 62 Qatar all airports 54 48 38 47 54 50 45 43 Saudi Arabia all airports 54 48 38 47 54 50 45 43 Singapore all airports 76 64 57 63 67 65 62 62 Sri Lanka all airports 74 70 100 70 75 73 70 66 Syria all airports 28 25 19 25 30 27 24 22 Tajikistan all airports 38 35 29 35 38 37 34 33 Taiwan all airports 76 64 57 63 67 65 62 62 Thailand all airports 77 73 68 73 71 76 72 70 Turkmenistan all airports 38 35 29 35 38 37 34 33 United Arab Emirates all airports 57 52 45 51 58 55 50 47 Uzbekistan all airports 38 35 29 35 38 37 34 33 Vietnam all airports 77 73 68 73 71 76 72 70 Yemen, Arab Republic all airports 56 51 100 53 59 56 53 49 V. AUSTRALIA and OCEANIA all airports 85 82 82 83 86 85 83 80 LIST VIII (Portugal) Third countries Airport of departure Airport of arrival Funchal Lisbon Ponta Delgada Oporto 1 2 3 4 5 6 IV. ASIA Afghanistan all airports 55 60 51 61 Armenia all airports 15 18 14 18 Azerbaijan all airports 15 18 14 18 Bahrein all airports 37 43 34 43 Bangladesh all airports 55 60 51 61 Bhutan see Nepal Brunei see Malaysia Burma see Myanmar China all airports 55 58 52 59 Cyprus all airports 10 12 8 12 Georgia all airports 15 18 14 18 Hong Kong all airports 57 62 56 62 India all airports 55 60 51 61 Indonesia all airports 57 62 56 62 Iran all airports 15 18 14 18 Iraq all airports 15 18 14 18 Israel all airports 20 29 17 23 Japan all airports 60 64 57 64 Jordan all airports 21 30 18 24 Kampuchea all airports 66 61 62 70 Kazakhstan all airports 29 32 26 32 Korea (North) all airports 57 62 56 62 Korea (South) all airports 57 62 56 62 Kuwait all airports 15 18 14 18 Kyrgyzstan all airports 29 32 26 32 Laos all airports 66 61 62 70 Lebanon all airports 19 28 16 22 Macao all airports 57 62 56 62 Malaysia all airports 57 62 56 62 Maldives all airports 63 67 59 67 Mongolia all airports 58 64 55 64 Muscat and Oman all airports 55 60 51 61 Myanmar all airports 66 61 62 70 Nepal all airports 55 60 51 61 Oman see Muscat and Oman Pakistan all airports 55 60 51 61 Philippines all airports 57 62 56 62 Qatar all airports 37 43 34 43 Saudi Arabia all airports 37 43 34 43 Singapore all airports 57 62 56 62 Sri Lanka all airports 65 68 60 68 Syria all airports 21 30 18 24 Tajikistan all airports 29 32 26 32 Taiwan all airports 57 62 56 62 Thailand all airports 66 61 62 70 Turkmenistan all airports 29 32 26 32 United Arab Emirates all airports 55 60 51 61 Uzbekistan all airports 29 32 26 32 Vietnam all airports 66 61 62 70 Yemen, Arab Republic all airports 45 49 40 49 V. AUSTRALIA and OCEANIA all airports 81 83 77 82 LIST IX (Sweden) Third countries Airport of departure Airport of arrival Gothenburg MalmÃ ¶ NorrkÃ ¶ping Stockholm 1 2 3 4 5 6 IV. ASIA Afghanistan all airports 94 97 96 97 Armenia all airports 22 21 20 20 Azerbaijan all airports 22 21 20 20 Bahrein all airports 19 20 33 33 Bangladesh all airports 94 97 96 97 Bhutan see Nepal Brunei see Malaysia Burma see Myanmar China all airports 94 98 98 99 Cyprus all airports 2 3 2 2 Georgia all airports 22 21 20 20 Hong Kong all airports 96 99 97 98 India all airports 94 97 96 97 Indonesia all airports 96 99 97 98 Iran all airports 22 21 20 20 Iraq all airports 22 21 20 20 Israel all airports 14 16 15 14 Japan all airports 96 98 98 99 Jordan all airports 14 16 15 14 Kampuchea all airports 94 97 96 97 Kazakhstan all airports 94 97 96 97 Korea (North) all airports 94 98 98 99 Korea (South) all airports 94 98 98 99 Kuwait all airports 22 21 20 20 Kyrgyzstan all airports 92 96 94 96 Laos all airports 94 97 96 97 Lebanon all airports 14 16 15 14 Macao all airports 96 99 97 98 Malaysia all airports 96 99 97 98 Maldives all airports 54 56 55 55 Mongolia all airports 95 97 97 99 Muscat and Oman all airports 19 20 33 33 Myanmar all airports 94 97 96 97 Nepal all airports 94 97 96 97 Oman see Muscat and Oman Pakistan all airports 94 97 96 97 Philippines all airports 96 99 97 98 Qatar all airports 19 20 33 33 Saudi Arabia all airports 19 20 33 33 Singapore all airports 96 99 97 98 Sri Lanka all airports 54 56 55 55 Syria all airports 14 16 15 14 Tajikistan all airports 92 96 94 96 Taiwan all airports 96 99 97 98 Thailand all airports 94 97 96 97 Turkmenistan all airports 92 96 94 96 United Arab Emirates all airports 19 20 33 33 Uzbekistan all airports 92 96 94 96 Vietnam all airports 94 97 96 97 Yemen, Arab Republic all airports 19 20 33 33 V. AUSTRALIA and OCEANIA all airports 75 77 76 77 LIST X (Austria) Third countries Airport of departure Airport of arrival Innsbruck Klagenfurt Salzburg Vienna 1 2 3 4 5 6 IV. ASIA Afghanistan all airports 53 56 54 56 Armenia all airports 89 96 92 97 Azerbaijan all airports 13 15 14 16 Bahrein all airports 26 28 27 28 Bangladesh all airports 53 56 54 56 Bhutan see Nepal Brunei see Malaysia Burma see Myanmar China all airports 70 73 72 73 Cyprus all airports 3 7 3 7 Georgia all airports 89 96 92 97 Hong Kong all airports 80 82 80 82 India all airports 53 56 54 56 Indonesia all airports 80 82 80 82 Iran all airports 89 96 92 97 Iraq all airports 89 96 92 97 Israel all airports 24 26 24 26 Japan all airports 96 98 97 100 Jordan all airports 24 26 24 26 Kampuchea all airports 79 81 81 81 Kazakhstan all airports 92 96 94 99 Korea (North) all airports 95 98 97 99 Korea (South) all airports 95 98 97 99 Kuwait all airports 89 96 92 97 Kyrgyzstan all airports 92 96 94 99 Laos all airports 79 81 81 81 Lebanon all airports 24 26 24 26 Macao all airports 80 82 80 82 Malaysia all airports 80 82 80 82 Maldives all airports 71 73 69 73 Mongolia all airports 95 97 96 99 Muscat and Oman all airports 26 28 27 28 Myanmar all airports 79 81 81 81 Nepal all airports 53 56 54 56 Oman see Muscat and Oman Pakistan all airports 53 56 54 56 Philippines all airports 80 82 80 82 Qatar all airports 26 28 27 28 Saudi Arabia all airports 26 28 27 28 Singapore all airports 80 82 80 82 Sri Lanka all airports 71 73 69 73 Syria all airports 24 26 24 26 Tajikistan all airports 92 96 94 99 Taiwan all airports 80 82 80 82 Thailand all airports 79 81 81 81 Turkmenistan all airports 92 96 94 99 United Arab Emirates all airports 26 28 27 28 Uzbekistan all airports 92 96 94 99 Vietnam all airports 79 81 81 81 Yemen, Arab Republic all airports 26 28 27 28 V. AUSTRALIA and OCEANIA all airports 73 74 73 73 LIST XI (Finland) Third countries Airport of departure Airport of arrival Helsinki Tampere Turku 1 2 3 4 5 IV. ASIA Afghanistan all airports 100 97 97 Armenia all airports 16 15 19 Azerbaijan all airports 100 92 95 Bahrein all airports 33 32 32 Bangladesh all airports 100 97 97 Bhutan see Nepal Brunei see Malaysia Burma see Myanmar China all airports 100 98 97 Cyprus all airports 7 7 7 Georgia all airports 100 92 95 Hong Kong all airports 100 99 98 India all airports 100 97 97 Indonesia all airports 100 99 98 Iran all airports 16 15 19 Iraq all airports 16 15 19 Israel all airports 16 15 15 Japan all airports 100 98 98 Jordan all airports 16 15 15 Kampuchea all airports 100 97 97 Kazakhstan all airports 100 96 96 Korea (North) all airports 100 97 97 Korea (South) all airports 100 97 97 Kuwait all airports 100 96 96 Kyrgyzstan all airports 100 96 96 Laos all airports 100 97 97 Lebanon all airports 16 15 15 Macao all airports 100 99 98 Malaysia all airports 100 99 98 Maldives all airports 60 55 55 Mongolia all airports 100 94 95 Muscat and Oman all airports 33 32 32 Myanmar all airports 100 97 97 Nepal all airports 100 97 97 Oman see Muscat and Oman Pakistan all airports 100 97 97 Philippines all airports 100 99 98 Qatar all airports 33 32 32 Saudi Arabia all airports 33 32 32 Singapore all airports 100 99 98 Sri Lanka all airports 60 55 55 Syria all airports 16 15 15 Tajikistan all airports 100 96 96 Taiwan all airports 100 99 98 Thailand all airports 100 97 97 Turkmenistan all airports 100 96 96 United Arab Emirates all airports 33 32 32 Uzbekistan all airports 100 96 96 Vietnam all airports 100 97 97 Yemen, Arab Republic all airports 33 32 32 V. AUSTRALIA and OCEANIA all airports 79 79 79 ANNEX II The following footnote (1) is inserted after the title of Annex 37: (1) The term EFTA  in this Annex refers not only to the EFTA countries but to the other non-Community contracting parties to the Conventions on a common transit procedure and on the simplification of formalities in trade in goods. ANNEX III Annex 38 is hereby amended as follows:  the following footnote (2) is inserted after the title of the Annex: (2) The term EFTA  in this Annex refers not only to the EFTA countries but to the other non-Community contracting parties to the Conventions on a common transit procedure and on the simplification of formalities in trade in goods.  the notes concerning boxes 10, 11, 15a and 17a must read as follows: The provisions of Council Regulation (EC) No 1172/95 (1) apply, in particular those contained in Article 9 (1).  the following codes must be added to the list for box 51: CZ Czech Republic HU Hungary PL Poland SK Slovakia. ANNEX IV ANNEX 77 STANDARD RATES OF YIELD Import goods Numerical order Compensating products Quantity of compensating products for each 100 kg of imported goods (kg) (2) CN code Description Code (1) Description (1) (2) (3) (4) (5) 0407 00 30 Eggs in shell 1 0408 99 80 (a) Eggs, not in shell, liquid or frozen 86,00 ex 0511 90 80 (b) Shells 12,00 2 0408 19 81 and 0408 19 89 (a) Egg yolks, liquid or frozen 33,00 3502 19 90 (b) Ovalbumin, liquid or frozen 53,00 ex 0511 99 80 (c) Shells 12,00 3 0408 91 80 (a) Eggs, not in shell, dried 22,10 ex 0511 99 80 (b) Shells 12,00 4 0408 11 80 (a) Egg yolks, dried 15,40 3502 11 90 (b) Ovalbumin, dried (in crystals) 7,40 ex 0511 99 80 (c) Shells 12,00 5 0408 11 80 (a) Egg yolks, dried 15,40 3502 11 90 (b) Ovalbumin, dried (in another form) 6,50 ex 0511 99 80 (c) Shells 12,00 0408 99 80 Eggs, not in shell, liquid or frozen 6 0408 91 80 Eggs, not in shell, dried 25,70 0408 19 81 and 0408 19 89 Egg yolks, liquid or frozen 7 0408 11 80 Egg yolks, dried 46,60 ex 1001 90 99 Common wheat 8 1101 00 15 (100) (a) Common wheat flour having by weight on the dry product an ash content not exceeding 0,60 % 73,00 ex 2302 30 10 (b) Bran 22,50 ex 2302 30 90 (c) Sharps 2,50 9 1101 00 15 (130) (a) Common wheat flour having by weight on the dry product an ash content exceeding 0,60 % but not exceeding 0,90 % 78,13 ex 2302 30 10 (b) Bran 20,00 10 1101 00 15 (150) (a) Common wheat flour having by weight on the dry product an ash content exceeding 0,90 % but not exceeding 1,10 % 84,75 ex 2302 30 10 (b) Bran 13,25 11 1101 00 15 (170) (a) Common wheat flour having by weight on the dry product an ash content exceeding 1,10 % but not exceeding 1,65 % 91,75 ex 2302 30 10 (b) Bran 6,25 12 1101 00 15 (180) Common wheat flour having by weight on the dry product an ash content exceeding 1,65 % but not exceeding 1,90 % 98,03 13 1104 29 11 Hulled wheat (shelled or husked) whether or not sliced or kibbled (3) 98,04 14 1107 10 11 (a) Malt, unroasted, obtained from wheat, in the form of flour 56,18 ex 1001 90 99 (b) Not-germinated common wheat 1,00 ex 2302 30 10 (c) Bran 19,00 ex 2302 30 (d) Rootlets 3,50 15 1107 10 19 (a) Malt, unroasted, obtained from wheat, in a form other than of flour 75,19 ex 1001 90 99 (b) Not-germinated common wheat 1,00 ex 2302 30 (c) Rootlets 3,50 16 1108 11 00 (a) Wheat starch 45,46 1109 00 00 (b) Wheat gluten 7,50 ex 2302 30 10 (c) Bran 25,50 ex 2303 10 90 (d) Residues of starch manufacture 12,00 1001 10 00 Durum wheat 17 11 031 110 (a) Cereal meal Couscous (4) 50,00 11 031 110 (b) Cereal groats and cereal meal with an ash content, referred to dry matter, of 0,95 % or more but less than 1,30 % by weight 17,00 11 010 011 (c) Flour 8,00 ex 23 023 010 (d) Bran 20,00 18 11 031 110 (a) Cereal groats and cereal meal with an ash content, referred to dry matter, of less than 0,95 % by weight 60,00 11 010 011 (b) Flour 15,00 ex 2302 30 10 (c) Bran 20,00 19 1103 11 10 (a) Cereal groats and cereal meal with an ash content, referred to dry matter, of 0,95 % or more but less than 1,30 % by weight 67,00 1101 00 11 (b) Flour 8,00 ex 2302 30 10 (c) Bran 20,00 20 1103 11 10 (a) Cereal groats and cereal meals with an ash content, referred to dry matter, of 1,30 % or more by weight 75,00 ex 2302 30 10 (b) Bran 20,00 21 ex 1902 19 10 (a) Pasta, containing no eggs and no common wheat flour or meal, with an ash content in the dry matter not exceeding 0,95 % by weight 62,50 1101 00 11 (b) Flour 13,70 ex 2302 30 10 (c) Bran 18,70 22 ex 1902 19 10 (a) Pasta, containing no eggs and no common wheat flour or meal, with an ash content in the dry matter of more than 0,95 % but not exeeding 1,10 % by weight 66,67 1101 00 11 (b) Flour 8,00 ex 2302 30 10 (c) Bran 20,00 23 ex 1902 19 10 (a) Pasta, containing no eggs and no common wheat flour or meal, with an ash content in the dry matter of more than 1,10 % but not exceeding 1,30 % by weight 71,43 1101 00 11 (b) Flour 3,92 ex 2302 30 10 (c) Bran 19,64 24 ex 1902 19 10 (a) Pasta, containing no eggs and no common wheat flour or meal, with an ash content, in the dry matter, of more than 1,30 % 79,36 ex 2302 30 10 (b) Bran 15,00 25 ex 1902 11 00 (a) Pasta, containing eggs but no common wheat flour or meal, with an ash content, in the dry matter, not exceeding 0,95 % by weight (5) (5) 1101 00 11 (b) Flour 13,70 ex 2302 30 10 (c) Bran 18,70 26 ex 1902 11 00 (a) Pasta, containing eggs but no common wheat flour or meal, with an ash content, in the dry matter of more than 0,95 % but not exeeding 1,10 % by weight (5) (5) 1101 00 11 (b) Flour 8,00 ex 2302 30 10 (c) Bran 20,00 27 ex 1902 11 00 (a) Pasta, containing eggs but no common wheat flour or meal, with an ash content, in the dry matter, of more than 1,10 % but not exceeding 1,30 % by weight (5) (5) 1101 00 11 (b) Flour 3,92 ex 2302 30 10 (c) Bran 19,64 28 ex 1902 11 00 (a) Pasta, containing eggs but no common wheat flour or meal, with an ash content, in the dry matter of 1,30 % or more by weight (5) (5) ex 2302 30 10 (c) Bran 15,00 1003 00 90 Barley 29 ex 1102 90 10 (100) (a) Barley flour, or an ash content, referred to dry matter, not exceeding 0,9 % by weight and of a crude fibre content, referred to dry matter, not exceeding 0,9 % by weight 66,67 ex 2302 40 10 (b) Bran 10,00 ex 2302 40 90 (c) Sharps 21,50 30 ex 1103 19 30 (100) (a) Barley groats and meal, of an ash content, referred to dry matter, not exceeding 1 % by weight and of a crude fibre content, referred to dry matter, not exceeding 0,9 % by weight 64,52 1102 90 10 (b) Barley flour 2,00 ex 2302 40 10 (c) Bran 10,00 ex 2302 40 90 (d) Sharps 21,50 31 ex 1104 21 10 (100) (a) Hulled (shelled or husked) barley, of an ash content, referred to dry matter, not exceeding 1 % by weight and of a crude fibre vontent, referred to dry matter, not exceeding 0,9 % by weight (3) 66,67 ex 2302 40 10 (b) Bran 10,00 ex 2302 40 90 (c) Sharps 21,50 32 ex 1104 21 30 (100) (a) Hulled and sliced or kibbled barley, of an ash content, referred to dry matter, not exceeding 1 % by weight an of a crude fibre content, referred to dry matter, not exceeding 0,9 % by weight ( Griitze  or Grutten ) (3) 66,67 ex 2302 40 10 (b) Bran 10,00 ex 2302 40 90 (c) Sharps 21,50 33 ex 1104 21 50 (100) (a) Pearled barley (6), of an ash content, referred to dry matter, not exceeding 1 % by weight (without talc)  First category 50,00 ex 2302 40 10 (b) Bran 20,00 ex 2302 40 90 (c) Sharps 27,50 34 ex 1104 21 50 (300) (a) Pearled barley (6), of an ash content, referred to dry matter, not exceeding 1 % by weight (without talc)  Second category 62,50 ex 2302 40 10 (b) Bran 20,00 ex 2302 40 90 (c) Sharps 15,00 35 ex 1104 11 90 (a) Flaked barley, of an ash content, referred to dry matter, not exceeding 1 % by weight and a crude fibre content, referred to dry matter, not exceeding 0,9 % by weight 66,67 ex 2302 40 10 (b) Bran 10,00 ex 2302 40 90 (c) Sharps 21,33 36 ex 1107 10 91 (a) Barley malt, unroasted, in the form of flour 56,18 ex 1003 00 90 (b) Barley, not germinated 1,00 ex 2302 40 10 (c) Bran 19,00 ex 2302 40 (d) Rootlets 3,50 37 1107 10 99 (a) Barley malt, unroasted 76,92 ex 1003 00 90 (b) Barley, not germinated 1,00 ex 2302 40 (c) Rootlets 3,50 38 1107 20 00 (a) Malt, roasted 64,52 ex 1103 00 90 (b) Barley, not germinated 1,00 ex 2302 40 (c) Rootlets 3,50 1004 00 00 Oats 39 ex 1102 90 30 (100) (a) Oat flour, of an ash content, referred to dry matter, not exceeding 2,3 % by weight, of a crude fibre content, referred to dry matter, not exceeding 1,8 % by weight, of a moisture content not exceeding 11 % by weight and of which the peroxydase is virtually inactivated 55,56 ex 2302 40 10 (b) Bran 33,00 ex 2302 40 90 (c) Sharps 7,50 40 ex 1103 12 00 (100) (a) Oat groats and meal, of an ash content, referred to dry matter, not exceeding 2,3 % by weight of a tegument content not exceeding 0,1 % by weight, of a moisture content not exceeding 11 % by weight and of which the peroxydase is virtually inactivated 55,56 1102 90 30 (b) Flour 2,00 ex 2302 40 10 (c) Bran 33,00 ex 2302 40 90 (d) Sharps 7,50 41 ex 1104 22 92 Clipped oats 98,04 42 ex 1104 22 20 (100) (a) Hulled (shelled or husked) oats, of an ash content, referred to dry matter, not exceeding 2,3 % by weight, of a tegument content not exceeding 0,5 % by weight, of a moisture content not exceeding 11 % by weight and of which the peroxydase is virtually inactivated (3) 62,50 ex 2302 40 10 (b) Bran 33,00 43 ex 1104 22 30 (100) (a) Hulled and sliced or kibbled oats, of an ash content, referred to dry matter, not exceeding 2,3 % by weight, of a tegument content not exceeding 0,1 % by weight, of a moisture content not exceeding 11 % by weight and of which the peroxydase is virtually inactivated ( GrÃ ¼tze  or Grutten ) (3) 58,82 ex 2302 40 10 (b) Bran 33,00 ex 2302 40 90 (c) Sharps 3,50 44 ex 1104 12 90 (100) (a) Flaked oats, of an ash content, referred to dry matter, not exceeding 2,3 % by weight, of a tegument content not exceeding 0,1 % by weight, of a moisture content not exceeding 12 % by weight and of which the peroxydase is virtually inactivated 50,00 ex 2302 40 10 (b) Bran 33,00 ex 2302 40 90 (c) Sharps 13,00 45 ex 1104 12 90 (300) (a) Flaked oats, of an ash content, referred to dry matter, not exceeding 2,3 % by weight, of a tegument content exceeding 0,1 % but not exceeding 1,5 % by weight, of a moisture content not exceeding 12 % by weight and of which the peroxydase is virtually inactivated 62,50 ex 2302 40 10 (b) Bran 33,00 1005 90 00 Maize, other 46 ex 1102 20 10 (100) (a) Maize flour, of a fat content, referred to dry matter, not exceeding 1,3 % by weight and of a crude fibre content, referred to dry matter, not exceeding 0,8 % by weight 71,43 ex 1104 30 90 (b) Maize germ 12,00 ex 2302 10 10 (c) Bran 14,00 47 ex 1102 20 10 (200) (a) Maize flour, of a fat content exceeding 1,3 % but not exceeding 1,5 % by weight and of a crude fibre content, referred to dry matter, not exceeding 0,8 % by weight 83,33 ex 1104 30 90 (b) Maize germ 8,00 ex 2302 10 10 (c) Bran 6,50 48 ex 1102 20 90 (100) (a) Maize flour, of a fat content exceeding 1,5 % but not exceeding 1,7 % by weight and of a crude fibre content, referred to dry matter, not exceeding 1 % by weight 83,33 ex 1104 30 90 (b) Maize germ 8,00 ex 2302 10 10 (c) Bran 6,50 49 ex 1103 13 10 (100) (a) Maize groats and meal, of a fat content not exceeding 0,9 % by weight and of a crude fibre content, referred to dry matter, not exceeding 0,6 % by weight (7) 55,56 1102 20 10 or 1102 20 90 (b) Maize flour 16,00 ex 1104 30 90 (c) Maize germ 12,00 ex 2302 10 10 (d) Bran 14,00 50 ex 1103 13 10 (300) (a) Maize groats and meal, of a fat content not exceeding 1,3 % by weight and of a crude fibre content, referred to dry matter, not exceeding 0,8 % by weight (7) 71,43 ex 1104 30 90 (b) Maize germ 12,00 ex 2302 10 10 (c) Bran 14,00 51 ex 1103 13 10 (500) (a) Maize groats and meal, of a fat content exceeding 1,3 % by weight but not exceeding 1,5 % by weight and of a crude fibre content, referred to dry matter, not exceeding 1 % by weight (7) 83,33 ex 1104 30 90 (b) Maize germ 8,00 ex 2302 10 10 (c) Bran 6,50 52 ex 1103 13 90 (100) (a) Maize groats and meal, of a fat content exceeding 1,5 % by weight but not exceeding 1,7 % by weight and of a crude fibre content, referred to dry matter, not exceeding 1 % by weight (7) 83,33 ex 1104 30 90 (b) Maize germ 8,00 ex 2302 10 10 (c) Bran 6,50 53 ex 1104 19 50 (110) (a) Flaked maize, of a fat content, referred to dry matter, not exceeding 0,9 % by weight and of a crude fibre content, referred to dry matter, not exceeding 0,7 % by weight 62,50 ex 2302 10 10 (b) Bran 35,50 54 ex 1104 19 50 (130) (a) Flaked maize, of a fat content, referred to dry matter, not exceeding 1,3 % by weight and of a crude fibre content, referred to dry matter, not exceeding 0,8 % by weight 76,92 ex 2302 10 10 (b) Bran 21,08 55 ex 1104 19 50 (150) (a) Flaked maize, of a fat content, referred to dry matter, exceeding 1,3 % by weight but not exceeding 1,7 % by weight and of a crude fibre content, referred to dry matter, not exceeding 1 % by weight 90,91 ex 2302 10 10 (b) Bran 7,09 56 1108 12 00 (a) Maize starch 62,11 (b) The products shown under numerical order No 62 30,10 57 1702 30 51 or 1702 30 91 (a) Glucose, in the form of white crystalline powder, whether or not agglomerated (8) 47,62 (b) The products shown under numerical order No 62 30,10 ex 1702 30 99 (c) Glucose waste 10,00 58 1702 30 59 or 1702 30 99 (a) Glucose, other than glucose in the form of white crystalline powder, whether or not agglomerated (9) 62,11 (b) The products shown under numerical order No 62 30,10 59 ex 2905 44 11 or ex 3824 60 11 (a) D-Glucitol (sorbitol) in aqueous solution containing 2 % of less by weight of D-mannitol, calculated on the D-glucitol content (10) 59,17 (b) The products shown under numerical order No 63 29,10 60 ex 2905 44 19 or ex 3824 60 19 (a) D-Glucitol (sorbitol) in aqueous solution containing more than 2 % by weight of D-mannitol, calculated on the D-glucitol content (11) 67,56 (b) The products shown under numerical order No 63 29,10 61 ex 2905 44 91 or ex 2905 44 99 or ex 3824 60 91 or ex 3824 60 99 (a) D-Glucitol (sorbitol), relative to 100 kg of the dry matter 41,32 (b) The products shown under numerical order No 63 29,10 Import goods Numerical order Compensating products Quantity of compensating products for each 100 kg of import ed goods (kg) (2) CN code Description Code (1) Description (1) (2) (3) (4) (5) a) b) c) d) e) f) 1005 90 00 (cont'd) 62 Complementary products to the compensating products found under numerical order Nos 56 to 58 (12) ex 1104 30 90 Maize germ 6,10 6,10 ex 1515 Maize oils 2,90 2,90 2,90 2,90 ex 2303 10 11 Maize gluten 4,50 4,50 4,50 ex 2303 10 19 Corn-gluten feed 24,00 19,50 24,00 19,50 22,70 27,20 ex 2306 70 00 Maize germ oil cake 3,20 3,20 30,10 30,10 30,10 30,10 30,10 30,10 63 Complementary products to the compensating products found under numerical order Nos 59 to 61 (12) ex 1104 30 90 Maize germ 6,10 6,10 ex 1515 Maize oils 2,90 2,90 2,90 2,90 ex 2303 10 11 Maize gluten 4,50 4,50 4,50 ex 2303 10 19 Corn-gluten feed 23,00 18,50 23,00 18,50 21,70 26,20 ex 2306 70 00 Maize germ oil cake 3,20 3,20 29,10 29,10 29,10 29,10 29,10 29,10 Import goods Numerical order Compensating products Quantity of compensating products for each 100 kg of imported goods (kg) (2) CN code Description Code (1) Description (1) (2) (3) (4) (5) 1006 10 21 Rice in the husk (paddy or rough), parboiled, round grain 64 1006 20 11 (a) Husked (brown) rice parboiled, round grain 80,00 ex 1213 00 00 (b) Husks 20,00 65 1006 30 21 (a) Semi-milled rice, whether or not polished or glazed, parboiled, round grain 71,00 1102 30 00 or ex 2302 20 10 or ex 2320 20 90 (b) Rice flour or bran 6,00 1006 40 00 (c) Broken rice 3,00 ex 1213 00 00 (d) Husks 20,00 66 1006 30 61 (a) Wholly-milled rice, whether or not polished or glazed, parboiled, round grain 65,00 1102 30 00 or ex 2302 20 10 or ex 2302 20 90 (b) Rice flour or bran 8,00 1006 40 00 (c) Broken rice 7,00 ex 1213 00 00 (d) Husks 20,00 1006 10 23 Rice in the husk (paddy or rough), parboiled, medium grain 67 1006 20 13 (a) Husked (brown) rice, parboiled, medium grain 80,00 ex 1213 00 00 (b) Husks 20,00 68 1006 30 23 (a) Semi-milled rice, whether or not polished or glazed, parboiled, medium grain 71,00 1102 30 00 or ex 2302 20 10 or ex 2302 20 90 (b) Rice flour or bran 6,00 1006 40 00 (c) Broken rice 3,00 ex 1213 00 00 (d) Husks 20,00 69 1006 30 63 (a) Wholly-milled rice, whether or not polished or glazed, parboiled, medium grain 65,00 1102 30 00 or ex 2302 20 10 or ex 2302 20 90 (b) Rice flour or bran 8,00 1006 40 00 (c) Broken rice 7,00 ex 1213 00 00 (d) Husks 20,00 1006 10 25 Rice in the husk (paddy or rough), parboiled, long grain, of a length/width ratio greater than 2 but less than 3 70 1006 20 15 (a) Husked (brown) rice, parboiled, long grain, of a length/width ratio greater than 2 but less than 3 80,00 1213 00 00 (b) Husks 20,00 71 1006 30 25 (a) Semi-milled rice, whether or not polished or glazed, parboiled, long grain, length/width ratio greater than 2 but less than 3 71,00 1102 30 00 or ex 2302 20 10 or ex 2302 20 90 (b) Rice flour or bran 6,00 1006 40 00 (c) Broken rice 3,00 ex 1213 00 00 (d) Husks 20,00 72 1006 30 65 (a) Wholly-milled rice, whether or not polished or glazed, parboiled, long grain, length/width ratio greater than 2 but less than 3 65,00 1102 30 00 or ex 2302 20 10 or ex 2302 20 90 (b) Rice flour or bran 8,00 1006 40 00 (c) Broken rice 7,00 ex 1213 00 00 (d) Husks 20,00 1006 10 27 Rice in the husk (paddy or rough), long grain, of a length/width ratio equal to or greater than 3 73 1006 20 17 (a) Husked (brown) rice, parboiled, long grain, of a length/width ratio equal to or greater than 3 80,00 ex 1213 00 00 (b) Husks 20,00 74 1006 30 27 (a) Semi-milled rice, whether or not polished or glazed, parboiled, long grain, of a length/width ratio equal to or greater than 3 68,00 1102 30 00 or ex 2302 20 10 or ex 2302 20 90 (b) Rice flour or bran 6,00 1006 40 00 (c) Broken rice 6,00 ex 1213 00 00 (d) Husks 20,00 75 1006 30 67 (a) Wholly-milled rice, whether or not polished or glazed, parboiled, long grain, of a length/width ratio equal to or greater than 3 62,00 1102 30 00 or ex 2302 20 10 or ex 2302 20 90 (b) Rice flour or bran 8,00 1006 40 00 (c) Broken rice 10,00 ex 1213 00 00 (d) Husks 20,00 1006 10 92 Rice in the husk (paddy or rough), round grain 76 1006 20 11 (a) Husked (brown) rice, parboiled, round grain 80,00 ex 1213 00 00 (b) Husks 20,00 77 1006 20 92 (a) Husked (brown) rice, round grain 80,00 ex 1213 00 00 (b) Husks 20,00 78 1006 30 21 (a) Semi-milled rice whether or not polished or glazed, parboiled, round grain 71,00 1102 30 00 or ex 2302 20 10 or ex 2302 20 90 (b) Rice flour or bran 6,00 1006 40 00 (c) Broken rice 3,00 ex 1213 00 00 (d) Husks 20,00 79 1006 30 42 (a) Semi-milled rice, whether or not polished or glazed, round grain 65,00 1102 30 00 or ex 2302 20 10 or ex 2302 20 90 (b) Rice flour or bran 5,00 1006 40 00 (c) Broken rice 10,00 ex 1213 00 00 (d) Husks 20,00 80 1006 30 61 (a) Wholly-milled rice, whether or not polished or glazed, parboiled, round grain 65,00 1102 30 00 or ex 2302 20 10 or ex 2302 20 90 (b) Rice flour or bran 8,00 1006 40 00 (c) Broken rice 7,00 ex 12 130 000 (d) Husks 20,00 81 1006 30 92 (a) Wholly-milled rice, whether or not polished or glazed, round grain 60,00 1102 30 00 or ex 2302 20 10 or ex 2302 20 90 (b) Rice flour or bran 8,00 1006 40 00 (c) Broken rice 12,00 ex 1213 00 00 (d) Husks 20,00 1006 10 94 Rice in the husk (paddy or rough), medium grain 82 1006 20 13 (a) Husked (brown) rice, parboiled, medium grain 80,00 ex 1213 00 00 (b) Husks 20,00 83 1006 20 94 (a) Husked (brown) rice, medium grain 80,00 ex 1213 00 00 (b) Husks 20,00 84 1006 30 23 (a) Semi-milled rice, whether or not polished or glazed, parboiled, medium grain 71,00 1102 30 00 or ex 2302 20 10 or ex 2302 20 90 (b) Rice flour or bran 6,00 1006 40 00 (c) Broken rice 3,00 ex 1213 00 00 (d) Husks 20,00 85 1006 30 44 (a) Semi-milled rice, whether or not polished or glazed, medium grain 65,00 1102 30 00 or ex 2302 20 10 or ex 2302 20 90 (b) Rice flour or bran 5,00 1006 40 00 (c) Broken rice 10,00 ex 1213 00 00 (d) Husks 20,00 86 1006 30 63 (a) Wholly-milled rice, whether or not polished or glazed, parboiled, medium grain 65,00 1102 30 00 or ex 2302 20 10 or ex 2302 20 90 (b) Rice flour or bran 8,00 1006 40 00 (c) Broken rice 7,00 ex 1213 00 00 (d) Husks 20,00 87 1006 30 94 (a) Wholly-milled rice, whether or not polished or glazed, medium grain 60,00 1102 30 00 or ex 2302 20 10 or ex 2302 20 90 (b) Rice flour or bran 8,00 1006 40 00 (c) Broken rice 12,00 ex 1213 00 00 (d) Husks 20,00 1006 10 96 Rice in the husk (paddy or rough), long grain, of a length/width ratio greater than 2 but less than 3 88 1006 20 15 (a) Husked (brown) rice, parboiled, long grain, length/width ratio greater than 2 but less than 3 80,00 ex 1213 00 00 (b) Husks 20,00 89 1006 20 96 (a) Husked (brown) rice, long grain, of a length/width ratio greater than 2 but less than 3 80,00 ex 1213 00 00 (b) Husks 20,00 90 1006 30 25 (a) Semi-milled rice, whether or not polished or glazed, parboiled, long grain, of a length/width ratio greater than 2 but less than 3 71,00 1102 30 00 or ex 2302 20 10 or ex 2302 20 90 (b) Rice flour or bran 6,00 1006 40 00 (c) Broken rice 3,00 ex 1213 00 00 (d) Husks 20,00 91 1006 30 46 (a) Semi-milled rice, whether or not polished or glazed, long grain, of a length/width ratio greater than 2 but less than 3 65,00 1102 30 00 or ex 2302 20 10 or ex 2302 20 90 (b) Rice flour or bran 5,00 1006 40 00 (c) Broken rice 10,00 ex 1213 00 00 (d) Husks 20,00 92 1006 30 65 (a) Wholly-milled rice, whether or not polished or glazed, parboiled, long grain, of a length/width ratio greater than 2 but less than 3 65,00 1102 30 00 or ex 2302 20 10 or ex 2302 20 90 (b) Rice flour or bran 8,00 1006 40 00 (c) Broken rice 7,00 ex 1213 00 00 (d) Husks 20,00 93 1006 30 96 (a) Wholly-milled rice, whether or not polished or glazed, long grain, of a length/width ratio greater than 2 but less than 3 60,00 1102 30 00 or ex 2302 20 10 or ex 2302 20 90 (b) Rice flour or bran 8,00 1006 40 00 (c) Broken rice 12,00 ex 1213 00 00 (d) Husks 20,00 1006 10 98 Rice in the husk (paddy or rough), long grain, of a length/width ratio equal to or greater than 3 94 1006 20 17 (a) Husked (brown) rice, parboiled, long grain, of a length/width ratio equal to or greater than 3 80,00 ex 1213 00 00 (b) Husks 20,00 95 1006 20 98 (a) Husked (brown) rice, long grain of a length/width ratio equal to or greater than 3 80,00 ex 1213 00 00 (b) Husks 20,00 96 1006 30 27 (a) Semi-milled rice, whether or not polished or glazed, parboiled, of a length/width ratio equal to or greater than 3 68,00 1102 30 00 or ex 2302 20 10 or ex 2302 20 90 (b) Rice flour or bran 6,00 1006 40 00 (c) Broken rice 6,00 ex 1213 00 00 (d) Husks 20,00 97 1006 30 48 (a) Semi-milled rice, whether or not polished or glazed, of a length/width ratio equal to or greater than 3 58,00 1102 30 00 or ex 2302 20 10 or ex 2302 20 90 (b) Rice flour or bran 7,00 1006 40 00 (c) Broken rice 15,00 ex 1213 00 00 (d) Husks 20,00 98 1006 30 67 (a) Wholly-milled rice, whether or not polished or glazed, parboiled, long grain, of a length/width ratio equal to or greater than 3 62,00 1102 30 00 or ex 2302 20 10 or ex 2302 20 90 (b) Rice flour or bran 8,00 1006 40 00 (c) Broken rice 10,00 ex 1213 00 00 (d) Husks 20,00 99 1006 30 98 (a) Wholly-milled rice, whether or not polished or glazed, long grain, of a length/width ratio equal to or greater than 3 55,00 1102 30 00 or ex 2302 20 10 or ex 2302 20 90 (b) Rice flour or bran 9,00 1006 40 00 (c) Broken rice 16,00 ex 1213 00 00 (d) Husks 20,00 1006 20 11 Husked (brown) rice, parboiled, round grain 100 1006 30 21 (a) Semi-milled rice, whether or not polished or glazed, parboiled, round grain 93,00 1102 30 00 or ex 2302 20 10 or ex 2302 20 90 (b) Rice flour or bran 5,00 1006 40 00 (c) Broken rice 2,00 101 1006 30 61 (a) Wholly-milled rice, whether or not polished or glazed, parboiled, round grain 88,00 1102 30 00 or ex 2302 20 10 or ex 2302 20 90 (b) Rice flour or bran 10,00 1006 40 00 (c) Broken rice 2,00 1006 20 13 Husked (brown) rice, parboiled, medium grain 102 1006 30 23 (a) Semi-milled rice, whether or not polished or glazed, parboiled, medium grain 93,00 1102 30 00 or ex 2302 20 10 or ex 2302 20 90 (b) Rice flour or bran 5,00 1006 40 00 (c) Broken rice 2,00 103 1006 30 63 (a) Wholly-milled rice, whether or not polished or glazed, parboiled, medium grain 88,00 1102 30 00 or ex 2302 20 10 or ex 2302 20 90 (b) Rice flour or bran 10,00 1006 40 00 (c) Broken rice 2,00 1006 20 15 Husked (brown) rice, parboiled, long grain, of a length/width ratio greater than 2 but less than 3 104 1006 30 25 (a) Semi-milled rice, whether or not polished or glazed, parboiled, long grain, of a length/width ratio greater than 2 but less than 3 93,00 1102 30 00 or ex 2302 20 10 or ex 2302 20 90 (b) Rice flour or bran 5,00 1006 40 00 (c) Broken rice 2,00 105 1006 30 65 (a) Wholly-milled rice, whether or not polished or glazed, parboiled, long grain, of a length/width ratio equal to or greater than 3 88,00 1102 30 00 or ex 2302 20 10 or ex 2302 20 90 (b) Rice flour or bran 10,00 1006 40 00 (c) Broken rice 2,00 1006 20 17 Husked (brown) rice, parboiled, long grain, of a length/width ratio equal to or greater than 3 106 1006 30 27 (a) Semi-milled rice, whether or not polished or glazed, parboiled, long grain, of a length/width ratio equal to or greater than 3 93,00 1102 30 00 or ex 2302 20 10 or ex 2302 20 90 (b) Rice flour or bran 5,00 1006 40 00 (c) Broken rice 2,00 107 1006 30 67 (a) Wholly-milled rice, whether or not polished or glazed, parboiled, long grain, of a length/width ratio equal to or greater than 3 88,00 1102 30 00 or ex 2302 20 10 or ex 2302 20 90 (b) Rice flour or bran 10,00 1006 40 00 (c) Broken rice 2,00 1006 20 92 Husked (brown) rice, parboiled, round grain 108 1006 30 42 (a) Semi-milled rice, whether or not polished or glazed, round grain 84,00 1102 30 00 or ex 2302 20 10 or ex 2302 20 90 (b) Rice flour or bran 6,00 10 064 000 (c) Broken rice 10,00 109 1006 30 92 (a) Wholly-milled rice, whether or not polished or glazed, round grain 77,00 1102 30 00 or ex 2302 20 10 or ex 2302 20 90 (b) Rice flour or bran 12,00 1006 40 00 (c) Broken rice 11,00 1006 20 94 Husked (brown) rice, medium grain 110 1006 30 44 (a) Semi-milled rice, whether or not polished or glazed, medium grain 84,00 1102 30 00 or ex 2302 20 10 or ex 2302 20 90 (b) Rice flour or bran 6,00 1006 40 00 (c) Broken rice 10,00 111 1006 30 94 (a) Wholly-milled rice, whether or not polished or glazed, medium grain 77,00 1102 30 00 or ex 2302 20 10 or ex 2302 20 90 (b) Rice flour or bran 12,00 1006 40 00 (c) Broken rice 11,00 10 062 096 Husked (brown) rice, long grain, of a length/width ratio greater than 2 but less than 3 112 10 063 046 (a) Semi-milled rice, whether or not polished or glazed, long grain, of a length/width ratio greater than 2 but less than 3 84,00 11 023 000 or ex 23 022 010 or ex 23 022 090 (b) Rice flour or bran 6,00 10 064 000 (c) Broken rice 10,00 113 10 063 096 (a) Wholly-milled rice, whether or not polished or glazed, long grain, of a length/width ratio greater than 2 but less than 3 77,00 11 023 000 or ex 23 022 010 or ex 23 022 090 (b) Rice flour or bran 12,00 10 064 000 (c) Broken rice 11,00 10 062 098 Husked (brown) rice, long grain of a length/width ratio equal to or greater than 3 114 10 063 048 (a) Semi-milled rice, whether or not polished or glazed, long grain, of a length/width ratio equal to or greater than 3 78,00 11 023 000 or ex 23 022 010 or ex 2302 20 90 (b) Rice flour or bran 10,00 1006 40 00 (c) Broken rice 12,00 115 1006 30 98 (a) Semi-milled rice, whether or not polished or glazed, long grain, of a length/width ratio equal to or greater than 3 73,00 1102 30 00 or ex 2302 20 10 or ex 2302 20 90 (b) Rice flour or bran 12,00 1006 40 00 (c) Broken rice 15,00 1006 30 21 Semi-milled rice, whether or not polished or glazed, parboiled, round grain 116 1006 30 61 (a) Wholly milled rice, whether or not polished or glazed, parboiled, medium grain 96,00 1102 30 00 or ex 2302 20 10 or ex 2302 20 90 (b) Rice flour or bran 2,00 1006 40 00 (c) Broken rice 2,00 1006 30 23 Semi-milled rice, whether or not polished or glazed, parboiled, medium grain 117 1006 30 63 (a) Wholly milled rice, whether or not polished or glazed, parboiled, medium grain 96,00 1102 30 00 or ex 2302 20 10 or ex 2302 20 90 (b) Rice flour or bran 2,00 1006 40 00 (c) Broken rice 2,00 1006 30 25 Semi-milled rice, whether or not polished or glazed, parboiled, long grain, of a length/width ratio greater than 2 but less than 3 118 1006 30 65 (a) Wholly milled rice, whether or not polished or glazed, parboiled, long grain, of a length/width ratio greater than 2 but less than 3 96,00 1102 30 00 or ex 2302 20 10 or ex 2302 20 90 (b) Rice flour or bran 2,00 1006 40 00 (c) Broken rice 2,00 1006 30 27 Semi-milled rice, whether or not polished or glazed, parboiled, long grain, of a length/width ratio equal to or greater than 3 119 1006 30 67 (a) Wholly milled rice, whether or not polished or glazed, parboiled, long grain, of a length/width ratio equal to or greater than 3 96,00 1102 30 00 or ex 2302 20 10 or ex 2302 20 90 (b) Rice flour or bran 2,00 1006 40 00 (c) Broken rice 2,00 1006 30 42 Semi-milled rice, whether or not polished or glazed, round grain 120 1006 30 92 (a) Wholly milled rice, whether or not polished or glazed, round grain 94,00 1102 30 00 or ex 2302 20 10 or ex 2302 20 90 (b) Rice flour or bran 2,00 1006 40 00 (c) Broken rice 4,00 1006 30 44 Semi-milled rice, whether or not polished or glazed, medium grain 121 1006 30 94 (a) Wholly milled rice, whether or not polished or glazed, medium grain 94,00 1102 30 00 or ex 2302 20 10 or ex 2302 20 90 (b) Rice flour or bran 2,00 1006 40 00 (c) Broken rice 4,00 1006 30 46 Semi-milled rice, whether or not polished or glazed, long grain, of a length/width ratio greater than 2 but less than 3 122 1006 30 96 (a) Wholly milled rice, whether or not polished or glazed, long grain, of a length/width ratio greater than 2 but less than 3 94,00 1102 30 00 or ex 2302 20 10 or ex 2302 20 90 (b) Rice flour or bran 2,00 1006 40 00 (c) Broken rice 4,00 1006 30 48 Semi-milled rice, whether or not polished or glazed, long grain, of a length/width ratio equal to or greater than 3 123 1006 30 98 (a) Wholly milled rice, whether or not polished or glazed, long grain, of a length/width ratio equal to or greater than 3 93,00 1102 30 00 or ex 2302 20 10 or ex 2302 20 90 (b) Rice flour or bran 2,00 1006 40 00 (c) Broken rice 5,00 1006 30 61 to 1006 30 89 Wholly milled rice 124 1006 30 61 to 1006 30 98 Wholly milled rice, polished, glazed or pre-packed (13) 100,00 1006 30 92 1006 30 94 1006 30 96 1006 30 98 Wholly milled rice, other 125 1904 10 30 Puffed rice 60,61 1006 30 61 1006 30 63 1006 30 65 1006 30 67 Wholly milled rice, parboiled 126 1904 90 10 Pre-cooked rice (14) 80,00 1006 30 92 1006 30 94 1006 30 96 1006 30 98 Wholly milled rice, other 127 1904 90 10 Pre-cooked rice (14) 70,00 60,00 60,00 50,00 1006 40 00 Broken rice 128 1102 30 00 Rice flour 99,00 129 1103 14 00 Rice groats and meal 99,00 130 1104 19 91 Rice, flaked 99,00 1509 10 10 Olive oil, untreated 131 ex 1509 90 00 ex 3823 19 90 (a) Olive oil, refined (b) Acid oils from refining (15) 98,00 1510 00 10 Olive residue oil, unrefined 132 ex 1510 00 90 (a) Olive oil, refined 95,00 ex 1522 00 39 (b) Stearin 3,00 ex 3823 19 90 (c) Acid oils from refining (15) ex 1801 00 00 Cocoa beans, whole or broken, raw 133 ex 1801 00 00 (a) Cocoa beans, whole or broken, shelled and roasted 76,3 1802 00 00 (b) Cocoa shells, husks, skins and waste 16,7 1801 00 00 Cocoa beans, whole or broken, raw or roasted 134 1803 (a) Cocoa paste 76,3 1802 00 00 (b) Cocoa shells, husks, skins and waste 16,7 135 ex 1803 20 00 (a) Cocoa paste, containing not more than 14 % of fats 40,3 ex 1804 00 00 (b) Cocoa butter 36,0 1802 00 00 (c) Cocoa shells, husks, skins and waste 16,7 136 ex 1803 20 00 (a) Cocoa paste, containing more than 14 % but not more than 18 % of fats 42,7 ex 1804 00 00 (b) Cocoa butter 33,6 1802 00 00 (c) Cocoa shells, husks, skins and waste 16,7 137 ex 1803 20 00 (a) Cocoa paste, containing more than 18 % of fats 44,8 ex 1804 00 00 (b) Cocoa butter 31,5 1802 00 00 (c) Cocoa shells, husks, skins and waste 16,7 138 ex 1804 00 00 (a) Cocoa butter 36,0 ex 1805 00 00 (b) Cocoa powder, containing not more than 14 % of fats (16) 40,3 1802 00 00 (c) Cocoa shells, husks, skins and waste 16,7 139 ex 1804 00 00 (a) Cocoa butter 33,6 ex 1805 00 00 (b) Cocoa powder, containing more than 14 % but not more than 18 % of fats (16) 42,7 1802 00 00 (c) Cocoa shells, husks, skins and waste 16,7 140 ex 1804 00 00 (a) Cocoa butter 31,5 ex 1805 00 00 (b) Cocoa powder, containing more than 18 % of fats (16) 44,8 1802 00 00 (c) Cocoa shells husks, skins and waste 16,7 1803 10 00 Cocoa paste, not defatted 141 ex 1804 00 00 (a) Cocoa butter 46,7 ex 1803 20 00 (b) Cocoa paste, containing not more than 14 % of fats 52,2 142 ex 1804 00 00 (a) Cocoa butter 43,6 ex 1803 20 00 (b) Cocoa paste, containg more than 14 % but not more than 18 % of fats 55,3 143 ex 1804 00 00 (a) Cocoa butter 40,8 ex 1803 20 00 (b) Cocoa paste, containing more than 18 % fats 58,1 144 ex 1804 00 00 (a) Cocoa butter 46,7 ex 1805 00 00 (b) Cocoa powder, containing not more than 14 % of fats (16) 52,2 145 ex 1804 00 00 (a) Cocoa butter 43,6 ex 1805 00 00 (b) Cocoa powder, containing more than 14 % but not more than 18 % of fats (16) 55,3 146 ex 1804 00 00 (a) Cocoa butter 40,8 ex 1805 00 00 (b) Cocoa paste, containing more than 18 % of fats (16) 58,1 1803 20 00 Cocoa paste, defatted 147 1805 00 00 Cocoa powder (16) 99,00 1701 99 10 White sugar 148 2905 44 19 or 2905 44 91 2905 44 99 3824 60 19 3824 60 91 3824 60 99 (a) D-Glucitol (sorbitol) relative to 100 kg of the dry matter 73,53 2905 43 00 (b) D-Mannitol (mannitol) 24,51 1703 Molasses 149 2102 10 31 Dried bakers' yeasts (17) 23,53 150 2102 10 39 Other bakers' yeasts (18) 80,00 (1) The subheadings in this column correspond to those in the combined nomenclature. When further subdivision has been necessary this is shown in parentheses ( ). These subdivisions correspond to those used in the regulations fixing export refunds. (2) Losses are calculated by subtracting from 100 the sum of the quantities shown in this column. (3) Hulled grains are grains corresponding to the definition given in Annex to Commission Regulation (EEC) No 821/68 (OJ No L 149, 29. 6. 1968, p. 46). (4) Cereal meal with an ash content, referred to dry matter, of less than 0,95 % by weight and a rate of passage through a sieve with an aperture of 0,25 mm of less than 10 % by weight. (5) The standard rate of yield to be applied is based on the number of eggs used per kilogram of pasta produced, using the following formula:  Numerical order 25:  Numerical order 26:  Numerical order 27:  Numerical order 28: X represents the number of eggs in shell (or the 50th of their weight expressed in grams of their equivalent in other egg products) uses per kilogram of pasta produced, the result being given to two decimal points. (6) Pearled grains are grains corresponding to the definition given in the Annex to Commission Regulation (EEC) No 821/68 (OJ No L 149, 29. 6. 1968, p. 46). (7) This concerns maize groats and meal:  of which a percentage not exceeding 30 % by weight passes through a sieve with an aperture of 315 micrometers, or  of which a percentage not exceeding 5 % by weight passes through a sieve with an aperture of 150 micrometers. (8) For glucose in the form of white crystalline powder, of a concentration other than 92 %, the quantitiy to be shown is 43, 81 kilograms of D-glucitol anhydrate per 100 kilograms of maize. (9) For glucose other than in the form of white crystalline powder, of a concentration other than 82 %, the quantity to be shown is 50,93 kilograms of D-glucitol anhydrate per 100 kilograms of maize. (10) For D-glucitol, of a concentration other than 70 %, the quantity to be shown is 41,4 kilograms of D-glucitol per 100 kilograms of maize. (11) For D-glucitol, of a concentration other than 70 %, the quantity to be shown is 47,3 kilograms of D-glucitol anhydrate per 100 kilograms of maize. (12) For the application of the alternatives (a) to (f), the real results from the operations have to be taken into account. (13) For the purposes of completing the arrangements, the quantitiy of broken rice obtained shall correspond to the quantity of broken rice as determined at the time of importation for processing of rice under CN codes 1006 30 61 to 1006 30 98. In the case of polishing, this quantity shall be increased by 2 % of the imported rice excluding the broken rice as determined at importation. (14) Pre-cooked rice is constituted by bleached rice in grains undergoing a pre-cooking and partial dehydration intended to facilitate final cooking. (15) The double quantity of olsic acid contained in the untreated olive oil has to be deducted from the quantity of refined olive oil shown in column 5 and constitutes the quantity of acid oils from refining. (16) In the case of soluble cocoa, add 1,5 % alkaline to the quantity shown in column 5. (17) Yield fixed for bakers' yeast, with a content in the dry matter of 95 %, obtained from beet molasses brought to 48 % of total sugar, or of cane molasses brought to 52 % of total sugar. For bakers' yeasts with a different content in the dry matter, the quantity to be shown is 22,4 kilograms of yeast anhydrate per 100 kilograms of beet molasses brought to 48 % of total sugar, or of cane molasses brought to 52 % of total sugar. (18) Yield fixed for bakers' yeast, with a content in the dry matter of 28 %, obtained from beet molasses brought to 48 % of total sugar, or of cane molasses brought to 52 % of total sugar. For bakers' yeasts with a different content in the dry matter, the quantity to be shown is 22,4 kilograms of yeast anhydrate per 100 kilograms of beet molasses brought to 48 % of total sugar, or of cane molasses brought to 52 % of total sugar. ANNEX V Section 2 of Annex 78 is replaced by the following text: 2. Wheat Equivalent compensation may be used only between wheat harvested in a third country and already released for free circulation and non-Community wheat, of the same eight digit CN code, having the same commercial quality and the same technical characteristics. However,  derogations from the ban on use of the equivalent compensation system may be adopted in respect of wheat on the basis of a communication from the Commission to the Member States, after consultation of the Customs Code Committee (section for customs procedures with economic impact) in accordance with Article 248 of the Code,  equivalent compensation is permitted between Community durum wheat and durum wheat of third-country origin provided it is for the production of pasta falling within CN codes 1902 11 00 and 1902 19. ANNEX VI ANNEX 79 COMPENSATING PRODUCTS TO WHICH SPECIFIC DUTIES MAY APPLY UNDER THE FIRST INDENT OF ARTICLE 122 (1) (a) OF THE CODE Order No CN code and description of the compensating products Processing operations from which they result (1) (2) (3) 1 ex Chapter 2 Edible meat offal Any working or processing 2 ex 0201 ex 0202 ex 0203 ex 0204 ex 0205 Off-cuts from operations shown in column 3 Cutting meat from animals of Chapter 1 into portions 3 0209 00 11 or 0209 00 10 Subcutaneaous pig fat Slaughtering swine, working or processing the meat 4 0209 00 30 Pig fat Slaughtering swine, working or processing the meat 5 ex 0304 Off-cuts from operations shown in column 3 Sawing frozen fillet blocks 6 ex 0305 Off-cuts from operations shown in column 3 Smoking and slicing of fish 7 ex 0404 Whey Processing fresh milk 8 ex 0404 Whey in powder, not containing added sugar Manufacture of lactose from concentrated whey 9 ex 0407 00 Unfertilized eggs Incubation and hatching of day-old chicks 10 0502 Pigs', hogs' and boars' bristles or hair; badger hair and other brush-making hair; waste of such bristles and hair Any working or processing 11 0503 00 00 Horsehair and horsehair waste, whether or not put up on a layer or between two layers of other material Any working or processing 12 0504 00 00 Guts, bladders and stomachs of animals (other than fish) whole and pieces thereof Slaughtering and cutting animals of Chapter 1 13 ex 0505 90 00 Powder and waste of feathers or parts of feathers Any working or processing 14 0506 Bones and horn-cores, unworked, defatted, simply prepared (but not cut to shape), treated with acid or degelatinized; powder and waste of these products Any working or processing 15 ex 0507 Horns, antlers, hooves, nails, claws and beaks, unworked or simply prepared but not cut to shape, and waste and powder of these products; whalebone and the like, unworked or simply prepared but not cut to shape and hair and waste of these products Any working or processing 16 ex 0508 00 00 Powder and waste of shells Any working or processing 17 ex 0508 00 00 Shrims' shells Removing the shells from shrimps 18 ex 0510 00 Animal products, fresh, chilled or frozen or otherwise provisionally preserved, of a kind used in the preparation of pharmaceutical products Slaughtering and cutting animals of Chapter 1 19 0511 91 10 Fish waste Any working or processing 20 ex 0511 99 80 Heads uneatable Slaughtering and cutting animals of Chapter 1 21 ex 0511 99 80 Blood Slaughtering animals of Chapter 1 22 ex 0511 99 Waste from the procedures in column 3 Slaughtering animals of Chapter 1 and any working or processing of the meat 23 ex 0511 99 80 Eggshells Separating eggs from shells 24 ex 0511 99 10 Scraps of rind Skinning of pigmeat 25 ex 0712 Waste from vegetables Cutting, slicing, breaking, pulverizing and mixing goods falling within CN code 0712 26 ex 0713 Waste from leguminous vegetables Cutting, slicing, breaking, and pulverizing goods falling within CN code 0713 27 ex 0901 Broken coffee Working or processing raw coffee 28 0901 90 10 Coffee husks and skins Roasting raw coffee 29 ex 0902 20 00 or ex 0902 40 00 Tea powder Working or processing raw tea, putting into tea-bags 30 ex 0904 20 39 ex 0904 20 90 Pimento waste Cleaning, crushing, grinding and sifting of dried fruit of the genus Capsicum  31 1006 40 00 Broken rice Working or processing of rice 32 ex 1104 Grains, not otherwise worked than kibbled Working or processing cereals 33 1104 30 Germ of cereals, whole, rolled, flaked or ground Working or processing cereals 34 1109 00 00 Wheat gluten, whether or not dried Working or processing wheat 35 ex 1209 Waste of beet seeds (broken or sterile seeds, seeds with poor germination capacity or unsuitable for machine drilling) Cleaning, sifting, polishing and scouring of sugar beet 36 ex 1213 00 00 Cereal straw and husks, unprepared or chopped but not otherwise prepared Working or processing cereals 37 1501 00 11 and 1501 00 19 Lard and other pig fat Slaughtering swine, working or processing the meat 38 ex 150 200 Fats of bovine cattle, sheep or goats Slaughtering bovine cattle, sheep or goats; working or processing the meat 39 ex 1504 Fish oils Processing fish into fillets 40 ex 1506 Other animal oils and fats Removing fat from meat, bones or waste 41 ex 1515 21 90 Maize germ oil Processing maize 42 ex 1520 00 00 Crude glycerol Knacking or refining fats and oils of Chapter 15 43 ex 1522 00 Residues resulting from the treatment of fatty substances or animal or vegetable waxes Any working or processing 44 ex 1522 00 39 Stearin Refining fats and oils of Chapter 15 45 ex 1522 00 91 ex 1522 00 99 Wax containing oil foots and dregs; Scum oil and oil containing fuller's earth Refining, deacidifying, bleaching or fatty vegetable oils 46 ex 1702 30 99 Waste from the crystallization of starch sugar Processing maize into glucose 47 1703 10 00 Cane molasses Processing sugars 48 1802 00 00 Cocoa shells, husks, skins and waste Any working or processing 49 ex 2102 Yeasts Producing beer 50 ex 2208 90 91 and ex 2208 90 99 Heads and tails from distillation (undenatured ethyl alcohol of an alcoholic strength of less than 80 % vol) and distilled wine (heads and tails from distillation, unconcentrated) Distilling crude ethyl alcohol or wine 51 ex Chapter 23 Residues and waste from the food industries Any working or processing 52 2401 30 00 Ribs, stalks, waste from tobacco Manufacturing cigarettes, cigars, cheroots or smoking tobacco, blending of tobacco 53 2525 30 00 Mica waste Any working or processing 54 2619 00 Slags, dross, scalings and similar waste from the manufacture of iron or steel Any working or processing 55 2620 Ash and residues (other than those of code 2619 00), containing metals or metallic compounds Any working or processing 56 2621 00 00 Other slag and ash, including kelp Any working or processing 57 ex 2705 00 00 Gas Carbonizing coal 58 ex 2706 00 00 Tar distilled from coal and other mineral tars, including partially distilled tars and blended tars Carbonizing coal 59 ex 2707 First runnings and residues from distillation Distilling phenols 60 ex 2711 21 00 and ex 2711 29 00 Gas from dehydrogenation and other gaseous hydrocarbons Manufacturing polystyrene from ethyl benzene 61 2712 10 10 Crude petroleum jelly Refining crude paraffin 62 ex 2712 90 Other mineral waxes, whether or not coloured Any working or processing 63 ex 2713 Petroleum bitumen, petroleum coke and other residues of petroleum oils or of oils obtained from bituminous minerals Any working or processing 64 2806 10 00 Hydrochloric acid Manufacture of various chemical products from fluorspar, hydrogen fluoride 2, 6-diisopropylaniline, silicon tetrachloride or acetanilide 65 2807 00 10 Sulphuric acid Manufacturing sulphonamides 66 2811 21 00 Carbon dioxide 1. Manufacturing beer 2. Producing ethyl alcohol and spirituous beverages 67 ex 2811 19 Hexafluorosilicic acid (fluorosilicic acid) Processing fluorspar into hydrogen fluoride 68 ex 2812 10 90 Silicon tetrachloride Manufacturing silanes, silicones and their derivatives from silicon 69 ex 2825 90 10 Calcium hydroxide Processing calcium carbide into acetylene and calcium cyanamide 70 2833 29 50 Iron sulphate Manufacturing cold-rolled sheets and plates of iron or steel from coils 71 ex 2833 29 90 Calcium sulphate Processing fluospar into hydrogen fluoride 72 ex 2846 90 00 Gadolinium oxide Recovering gallium and gallium oxide from scrap (processing waste from gadolinium/gallium oxide compound  Gd3Ga5O12) 73 2902 30 90 Toluene Manufacturing polystyrene from ethylbenzene 74 ex 2902 90 90 alpha-Methylstyrene Manufacturing acetone or phenol from cumene 75 2903 Halogenated derivatives of hydrocarbons Manufacturing products based on hydrogen fluoride 76 2904 Sulphonated, nitrated or nitrosated derivatives of hydrocarbons Manufacturing products based on hydrogen fluoride 77 2905 11 00 Methanol Manufacturing fatty alcohols 78 2909 Ethers, ether-alcohols and other products falling within CN code 2909 Manufacturing products based on hydroquinone 79 2915 21 00 Acetic acid Manufacturing vitamins from acetic anhydride 80 ex 3503 00 Waste of gelatine Processing pharmaceutical gelatines into capsules 81 ex 3801 10 00 Graphite dust Manufacturing graphite electrodes for electric smelting furnaces 82 ex 3805 90 00 Crude dipentene Manufacturing hydroperoxide of pinene (1R, 2R, 4R)-bornyl-acetate (isobornyl acetate), camphor or camphene from alpha-pinene 83 ex 3806 90 00 Rosin spirit and rosin oils Manufacturing rosin sodium soaps and rosin potassium 84 ex 3815 Non-usable catalysts Producing catalysts from aluminium silicate 85 ex 3823 12 ex 3823 13 ex 3823 19 Industrial fatty acids, acid oils from refining 1. Refining fats and oils of Chapter 15 2. Fractionated distilling of fatty acids 86 ex 3823 11 00 Stearic acid Manufacturing erucic acid 87 ex 3824 90 60 Penicillin, impure (residues from sieving) Manufacturing medicaments 88 ex 3824 90 90 Fusel oil Producing ethyl alcohol and spirituous beverages 89 ex 3824 90 90 Camphor oils Manufacturing camphor from alpha-pinene 90 ex 3824 90 90 Residues from freeing of caffeine (mixture of coffee wax, crude caffeine and water); crude caffeine Freeing caffeine from coffee 91 ex 3824 90 90 Residues of calcinated gypsum Manufacturing hydrogen fluoride, fluorides and cryolite from fluorspar 92 ex 3824 90 90 Molasses, freed of sugar Manufacturing citric acid from white sugar 93 ex 3824 90 90 Residues from processing sorbosa Manufacturing ascorbic acid from glucose 94 ex 3824 90 90 Sodium sulphate in solution Manufacturing dihydroxystearic acid from crude castor oil 95 ex 3824 90 90 Residues from the manufacture of cumene Manufacturing acetone, phenol and alpha-methylstyrene 96 ex 3824 90 90 Residues Manufacture of 1, 4-butanediol, 1, 4-butenediol and tetrahydrofuran from methanol and manufacture of pentane-1, 5-diol and hexane-1, 6-diol from a mixture of diols 97 ex 3824 90 90 Waste, mixed with caffeine, coffee wax, water and impurities ( effluents ) Decaffeination and specific treatment to reduce the stimulant content of the raw coffee 98 ex 3824 90 90 Gluconmycel and mother lye Manufacture of gluconic acids, their salts and esters, from glucose syrup 99 ex 3915 Scrap and waste of plastics Any working or processing 100 ex 4004 00 00 Waste and parings of unhardened rubber: scrap of unhardened rubber fit only for the recovery of rubber Any working or processing 101 4017 00 19 Scrap, waste and powder of hardened rubber Any working or processing 102 ex 4101 4102 and 4103 Raw hides and skins (fresh, salted, dried, pickled or limed), whether or not split, including sheepskins in the wool Skinning animals of Chapter 1 103 ex 4104 39 10 Bovine leather cuttings Any working or processing 104 4110 00 00 Parings and other waste, of leather or of composition or parchment-dressed leather, not suitable for the manufacture of articles of leather, leatherdust, powder and flour Any working or processing 105 4302 20 20 Pieces or cuttings, of furskin, tanned or dressed, not assembled Manufacturing furs 106 ex Chapter 44 Wood waste and cuttings of wood, including sawdust Any working or processing 107 ex 4501 Waste cork Any working or processing 108 4707 Waste paper and paperboard; scrap articles of paper or of paperboard, fit only for use in papermaking Any working or processing 109 ex Section XI Woven and knitted fabrics, finished, with evident faults (so-called second choice goods ) Working and processing woven and knitted fabrics of all kind 110 5003 Silk waste (including cocoons unsuitable for reeling, silk noils and pulled or garnetted rags) Any working or processing 111 5103 Waste of sheep's or lambs' wool or of other animal hair (fine or coarse), not pulled or garnetted) Any working or processing 112 5104 00 00 Waste of sheep's or lambs' wool or of other animal hair (fine or coarse), not pulled or garnetted (including pulled or garnetted rags) Any working or processing 113 5202 Cotton waste (including pulled or garnetted rags) not carded or combed Any working or processing 114 ex 5301 Flax tow and waste (including pulled or garnetted rags) Any working or processing 115 ex 5302 Tow and waste of true hemp (including pulled or garnetted rags or ropes) Any working or processing 116 ex 5303 Tow and waste (including pulled or garnetted rags or ropes) Any working or processing 117 ex 5304 Waste of fibres (including pulled or garnetted rags or ropes) Any working or processing 118 ex 5305 Tow and waste of manila hemp (including pulled or garnetted rags or ropes Any working or processing 119 ex 5305 Ramie noils and waste (including pulled or garnetted rags) Any working or processing 120 ex 5503 and ex 5504 Acrylic and viscose fibres (of inferior quality with evident faults) Manufacturing acrylic and viscose textile fibres 121 5505 Waste (including yarn waste and pulled or garnetted rags) or man-made fibres (continuous or discontinuous), not carded, combed or otherwise prepared for spinning Any working or processing 122 6310 Used or new rags, scrap twine, cordage, rope and cables and worn-out articles of twine, cordage, rope or cables Any working or processing 123 7001 00 10 Waste glass (cullet) Any working or processing 124 ex 7019 Waste of continuous glass fibre yarn Weaving 125 ex 7019 Woven fabrics of glass fibre with evident faults Weaving of glass fibre yarn 126 7105 Dust and powder of natural or synthetic precious or semi-precious stones Any working or processing 127 ex 7112 Goldsmiths', silversmiths' and jewellers' sweepings, residues, lemels, and other waste and scrap, of precious metal Any working or processing 128 ex 7202 21 and ex 7202 29 00 Residues from sieving ferro-silicon Manufacturing silicon-tetrachloride and silicon-dioxide 129 7204 Waste and scrap metal of iron or steel Any working or processing 130 ex 7208 and ex 7211 Off-cuts of steel, unalloyed, from the cutting of hot-rolled wide strips Manufacturing hot-rolled wide strip from ingots of laminated slabs of unalloyed steel 131 ex 7218 ex 7222 ex 7224 and ex 7228 Recoverable off-cuts from bars of alloyed steel Manufacturing screws, bolts or nuts from bars of alloyed steel 132 ex 7219 ex 7220 ex 7225 and ex 7226 Off-cuts of alloyed steel from the cutting of hot-rolled wide strips Manufacturing hot-rolled wide strip from ingots or laminated slabs 133 ex 7225 and ex 7226 Off-cuts of alloyed steel from the cutting of so-called electrical  sheets Manufacturing transformers from electrical  sheets 134 ex 7226 Off-cuts of alloyed steel from cutting of electrical  steel hoop and strip Manufacturing from electrical  steel hoop and strip 135 ex 7308 Metal runners with welds Manufacturing metal runners from hoop or strip 136 7404 00 Copper waste and scrap Any working or processing 137 7503 00 Nickel waste and scrap Any working or processing 138 7602 00 Aluminium waste and scrap Any working or processing 139 7802 00 00 Lead waste and scrap Any working or processing 140 ex 7804 11 00 Recoverable waste from lead foil coated on both sides Manufacturing lead foil coated on both sides for photographical use from vinyl sheets and coating paper 141 7902 00 00 Zinc waste and scrap Any working or processing 142 8002 00 00 Tin waste and scrap Any working or processing 143 810191900 Tungsten (wolfram) waste and scrap Any working or processing 144 8102 91 90 Molybdenum waste and scrap Any working or processing 145 8103 10 90 Tantalum waste and scrap Any working or processing 146 8104 20 00 Magnesium waste (excluding shavings of uniform size) and scrap Any working or processing 147 ex 8105 ex 8106 ex 8107 ex 8108 ex 8109 ex 8110 ex 8111 and ex 8112 Waste and scrap of other base metals Any working or processing 148 ex Chapter 84 ex Chapter 85 ex 8708 ex Chapter 90 Redundant parts; parts damaged or rendered useless in the course of processing Manufacture of machinery and mechanical appliances, vehicles, electrical equipment, measuring, checking and precision instruments and their modification or conversion to comply with other technical standards 149 Chapter 84, 85, 86, 88 and 90 Components and spare parts of machines, apparatus, rolling stock, aircraft and other devices Repair or overhaul (setting and cleaning by electrical or mechanical methods) and reconditioning (replacement of working parts) of machines, apparatus, rolling stock, aircraft and other devices 150 8708 Parts and accessories for motor vehicles Adapting motor vehicles for particular purposes ANNEX VII Point 9 of Annex 87 is replaced by the following: Order No Column 1 Column 2 Goods for which processing under customs control is authorized Processing which may be carried out 9  Raw or unmanufactured tobacco of CN code 2401 10  Raw or unmanufactured tobacco partly stemmed/stripped of CN code ex 2401 20 Processing into partly or wholly stemmed/stripped tobaccos falling within CN code 2401 20 and into tobacco refuse falling within CN code 2401 30 00